[BLANK ROME LLP LETTERHEAD] Phone: (212) 569-5530 Fax: (215) 832-5530 Email: stokes@blankrome.com December 27, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549-4720 Attention:Filing Desk Re: RiverPark Funds Trust (the “Company”) SEC File Number:811-22431 Dear Ladies and Gentlemen: Transmitted herewith please find the Company’s post-effective amendment (the “Amendment”) to its registration statement on Form N-1A filed under the Securities Act of 1933 (the “Registration Statement”) in connection with the registration of shares of two new series:River Park Long/Short Opportunity Fund and River Park/Gargoyle Hedged Value Fund (each a “Fund,” collectively, the “Funds”). Please contact me with any questions or comments regarding this filing.I can be reached by telephone at (215) 569-5530. Very truly yours, /s/ Mary K. Stokes Mary K. Stokes
